Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 1 of 17




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No.: 20-cv-00991-CMA-KMT

   ESTATE OF JEFFREY MELVIN,

          Plaintiff,

   v.

   CITY OF COLORADO SPRINGS, COLORADO, et al.,

        Defendants.
   _____________________________________________________________________

        RESPONSE TO COLORADO SPRINGS’ MOTION TO DISMISS [Doc. 41]
   _____________________________________________________________________

                       I.       INTRODUCTION AND FACTUAL BACKGROUND

          On April 26, 2018, two officers employed by Defendant Colorado Springs killed

   Jeffrey Melvin. As alleged in Plaintiff’s complaint, the officers’ conduct was fully

   consistent with the City’s customary policing. Plaintiff alleged that the Individual

   Defendants killed Mr. Melvin pursuant to the customs and unconstitutionally deficient

   training of Defendant Colorado Springs. [Doc. 30] ¶¶ 42-44. It is customary for

   Colorado Springs Police Department (“CSPD”) officers to use excessive force,

   particularly against people of color, and then bring false charges to cover the use of

   force. Id. ¶¶ 38-39. Though the Individual Defendants put Mr. Melvin in a medically

   induced coma that he would never wake up from, they charged him with resisting

   arrest and interference with a public official. Id. ¶ 40. Neither Individual Defendant was

   disciplined by Colorado Springs for killing Mr. Melvin. Id. ¶ 41.

          Similar constitutional violations in the years prior to Mr. Melvin’s killing, all of

   which included an arrest without probable cause and/or the use of excessive force,



                                                 1
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 2 of 17




   established Colorado Springs’ custom of making arrests without probable cause and

   using excessive force. Id. ¶¶ 44-51. CSPD officers’ August 2019 killing of De’Von

   Bailey, as he was simply running away, further evidences Colorado Springs’ custom of

   excessive force, especially against African Americans. Id. ¶ 52. Statistics on CSPD’s

   use of force in the years leading up to the Individual Defendants’ killing of Mr. Melvin

   and Mr. Bailey indicated that CSPD disproportionately uses force against Black men,

   and yet Colorado Springs did nothing to remedy this custom and practice. Id. ¶¶ 58-61.

          Colorado Springs knew from CSPD’s history of using excessive force,

   particularly against people of color, that its officers, like the Individual Defendants,

   were likely to continue to use such unreasonable and excessive force. Id. ¶ 53. In light

   of this knowledge, Colorado Springs could have and should have trained its officers

   about the proper use of force, the prohibition against excessive force, and how to

   recognize and guard against implicit and explicit racial bias in their interactions with

   the public. Id. ¶ 54. Rather than train its officers adequately, Colorado Springs fosters

   “a policy of inaction,” in which it deliberately chooses not to properly train, supervise,

   investigate, and/or discipline its employees despite knowing of a pattern of

   constitutional violations. Id. ¶¶ 55-58. The deliberate decision not to properly train,

   supervise, or discipline its officers for these types of constitutional violations serves

   best to actually train those officers that such violations are approved practice. Id. ¶ 62.

   And this type of informal training only causes future instances of excessive force to be

   inevitable. Id. Colorado Springs’ clear approval of the previous constitutional violations

   “caused and was the moving force behind the Individual Defendants’ use of excessive

   force against Mr. Melvin” and Colorado Springs’ deliberate decision not to discipline




                                                 2
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 3 of 17




   them for killing Mr. Melvin “will lead to more unconstitutional conduct.” Id. ¶ 64.

          These are the allegations the Court is required to accept in resolving the City’s

   motion. Because Plaintiff has plausibly pleaded Colorado Springs’ municipal liability in

   its officers’ killing of Mr. Melvin, the motion to dismiss must be denied.

                                      II.     LEGAL STANDARD

          “There is a strong presumption against the dismissal of claims under [Fed. R.

   Civ. P. 12(b)(6)].” Blevins v. Reid, 2008 U.S. Dist. LEXIS 46168, at *9 (D. Colo. June

   12, 2008) (citing Cottrell, Ltd. v. Biotrol Intern., Inc., 191 F.3d 1248, 1251 (10th Cir.

   1999)). The court must accept as true “all well-pleaded factual allegations in a

   complaint and view these allegations in the light most favorable to the plaintiff.” Kerber

   v. Qwest Group Life Ins. Plan, 647 F.3d 950, 959 (10th Cir. 2011) (citation omitted). A

   complaint will survive a Rule 12(b)(6) motion if it contains “enough facts to state a

   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   570 (2007). “Plausible” does not mean “likely to be true,” but is, instead, a nudge

   beyond “conceivable.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008).

          Courts have repeatedly rejected any heightened pleading standard for

   municipal liability claims. A well-pleaded claim of municipal liability is one that simply

   “provide[s] fair notice to the defendant, [which] requires more than generically restating

   the elements of municipal liability.” Taylor v. RED Dev., LLC, 2011 U.S. Dist. LEXIS

   97985, at *9 (D. Kan. Aug. 31, 2011) (quoting Thomas v. City of Galveston, Texas, 800

   F. Supp. 2d 826, 843 (S.D. Tex. 2011)). “The reasons for not requiring heightened fact

   pleading in a § 1983 municipal liability complaint remain even in the wake of Twombly

   and Iqbal: a plaintiff, as an outsider to municipal government, is not expected to have




                                                 3
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 4 of 17




   information about a city’s official policies, practices, or training programs at the

   pleading stage.” Walker v. Zepeda, 2012 U.S. Dist. LEXIS 74386, at *14 (D. Colo. May

   29, 2012) (Ebel, J.). “To require more could foreclose legitimate § 1983 claims that,

   after appropriate discovery, turn out to have evidentiary support.” Id. at *15-16.

                                          III.    ARGUMENT

          A municipality is liable for constitutional torts if its policy, practice, or custom

   caused the constitutional violation. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-

   94 (1978); D.T. v. Indep. Sch. Dist., 894 F.2d 1176, 1187 (10th Cir. 1990); Garcia v.

   Salt Lake Cnty., 768 F.2d 303, 308 n.4 (10th Cir. 1985). Plaintiff must establish “(1)

   that a municipal employee committed a constitutional violation, and (2) that a municipal

   policy or custom was the moving force behind the constitutional deprivation.” Myers v.

   Okla. Cnty. Bd. of Cnty. Commr’s, 151 F.3d 1313, 1316 (10th Cir. 1998).1 A policy or

   custom can be established in many ways, including, as relevant here, demonstrating

   either the existence of “an informal custom amounting to a widespread practice that,

   although not authorized by written law or express municipal policy, is so permanent

   and well settled as to constitute a custom or usage with the force of law” or “the failure

   to adequately train or supervise employees, so long as that failure results from

   deliberate indifference to the injuries that may be caused.” Bryson v. Oklahoma City,

   627 F.3d 784, 788 (10th Cir. 2010) (citation omitted). And, importantly, in this case all



   1
     As no individual Defendant has sought to dismiss any of Plaintiff’s claims, and it is
   “not the Court’s responsibility to sua sponte construct arguments in support of
   Defendant[s’] [Partial] Motion to Dismiss,” this Court should assume the Individual
   Defendants violated Plaintiff’s rights as alleged in the Amended Complaint for
   purposes of evaluating the Motion to Dismiss. Carbajal v. St. Anthony Cent. Hosp.,
   2013 U.S. Dist. LEXIS 129034, at *33-36 (D. Colo. July 8, 2013), report and
   recommendation rejected in part on other grounds, 2013 U.S. Dist. LEXIS 129036.


                                                 4
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 5 of 17




   Defendants (the City and the individuals) will admit that the officers’ conduct was

   engaged in pursuant to official policy, practice, and customs. They acted the way they

   did because the City trained them to do so, and approved of their conduct, evidencing

   that the conduct that caused Mr. Melvin’s death is fairly attributable to the City itself.

      A. Plaintiff has plausibly pled Defendant Colorado Springs’ custom of
         excessive force and arrests without probable cause.
          To plead a municipal liability claim based on the municipality’s custom, the

   plaintiff must plausibly allege:

          (1) The existence of a continuing, persistent and widespread practice of
          unconstitutional misconduct by the…[municipality’s] employees;
          (2) Deliberate indifference to or tacit approval [of] such misconduct by
          the…[municipality’s] policymaking officials…after notice to the officials of
          that particular misconduct; and (3) That the plaintiff was injured by virtue
          of the unconstitutional acts pursuant to the…[municipality’s] custom and
          that the custom was the moving force behind the unconstitutional acts.
   Gates v. Unified Sch. Dist. No. 449, 996 F.2d 1035, 1041 (10th Cir.1993). Establishing

   an informal policy or custom requires the plaintiff to show that the conduct was

   “widespread.” City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988); see also Bd. of

   the Cty. Comm’rs v. Brown, 520 U.S. 397, 404 (1997). Doing so shows, “in effect, a

   policy of inaction in the face of knowledge that municipal officials are routinely violating

   a specific constitutional right, thus becoming the functional equivalent of a decision by

   the [municipality] itself to violate the Constitution.” Trujillo v. City & Cty. of Denver,

   2017 U.S. Dist. LEXIS 57530, at *10-11 (D. Colo. Apr. 14, 2017) (citation omitted).

          i.     Allegations of other constitutional violations plausibly show
                 Colorado Springs’ unconstitutional customs.
          Plaintiff has extensively and plausibly pleaded the existence of a continuing,

   persistent custom and practice of unconstitutional conduct, certainly sufficient to

   survive the motion to dismiss. Generally, “the existence or nonexistence of such a



                                                  5
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 6 of 17




   policy, practice, or custom is a question of fact for the jury.” Ward v. City of Hobbs, 398

   F. Supp. 3d 991, 1039 (D.N.M. 2019). Here the allegations in the Amended Complaint

   plausibly show “past incidents of misconduct to others, multiple harms that occurred to

   the plaintiff himself, misconduct that occurred in the open, and the involvement of

   multiple officials in the misconduct.” Arakji v. Hess, No. 15-cv-00681-CMA, 2015 U.S.

   Dist. LEXIS 161600, at *16-17 (D. Colo. Dec. 2, 2015) (quoting Taylor v. RED Dev.,

   LLC, No. 11-2178-JWL, 2011 U.S. Dist. LEXIS 97985, at *3 (D. Kan. Aug. 31, 2011)).

          In the years preceding the Individual Defendants’ killing of Mr. Melvin, CSPD

   officers had arrested individuals without probable cause and/or used excessive force,

   particularly against people of color. [Doc. 30], ¶¶ 44-51. Several of these cases were

   settled for hundreds of thousands of dollars each. Id. ¶¶ 45, 47, 49. Contrary to

   Colorado Springs’ argument, “no set number” of incidents is required to demonstrate

   liability against the city, Arakji, 2015 U.S. Dist. LEXIS 161600, at *18, but judges in this

   District have held that three or more examples are sufficient to establish a custom for

   purposes of municipal liability. See, e.g., Estate of Valverde v. Dodge, 2017 U.S. Dist.

   LEXIS 131402, at *13 (D. Colo. Aug. 17, 2017), rev’d on other grounds, 2020 U.S. Dist.

   LEXIS 24083 (10th Cir. July 30, 2020); Sekerak v. City & County of Denver, 1 F. Supp.

   2d 1191, 1199 (D. Colo. 1998). Likewise, the alleged pattern of misconduct also shows

   Colorado Springs’ constructive notice and deliberate indifference: “[w]here plaintiff has

   alleged numerous instances of prior misconduct, similar to the misconduct alleged

   here, the Court can plausibly infer that the [municipality] had actual or constructive

   knowledge of the risk that the defendant officers would violate the constitutional rights

   of its citizens in this manner.” McComb v. Ross, 202 F. Supp. 3d 11, 18 (D.D.C. 2016)




                                                6
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 7 of 17




   (alteration omitted). “[A] municipality’s “continued adherence to an approach that [it]

   know[s] or should know has failed to prevent tortious conduct by employees may

   establish the conscious disregard for the consequences of [its] action—the ‘deliberate

   indifference’—necessary to trigger municipal liability.” Brown, 520 U.S. at 407. Do

   Plaintiff’s allegations prove that there is a custom, policy, or practice of

   unconstitutional policing? Maybe not, but such proof is not required at this juncture. Do

   the allegations plausibly allege such a situation in Colorado Springs? Definitely.

          Defendant’s argument as to the level of specificity required in previous cases is

   erroneous and absurd. See, e.g., [Doc. 41] at 10 (noting that none of the previous

   cases involved “the use of pepper spray or a Taser on someone who ‘did not

   immediately submit’ to handcuffing but rather tried to flee by jumping through a second

   story window and running away”).2 Such a threshold would effectively render

   municipalities immune, so long as the municipality had not previously (and repeatedly)

   committed exactly the same constitutional violation in exactly the same circumstances.

          Similarly, Defendant argues that because some of the previous cases were

   settled (for substantial sums of money), they cannot be viewed as supportive of

   Plaintiff’s claim against the City. See [Doc. 41] at 10. Defendant’s argument, taken to

   its logical conclusion, would preclude a plaintiff from establishing a custom based on

   multiple prior constitutional violations, so long as defendants paid off meritorious




   2
     Defendant’s insistence that these examples were deemed not similar enough to a
   completely different case—one in which Colorado Spring botched a sting operation
   and then attempted to cover up by arresting the wrong man for child sex crimes—is
   irrelevant to the question of whether previous cases are appropriately similar to this
   case. Also, the Metzler order dismissing the plaintiff’s claim against the City is pending
   appeal. See Metzler v. City of Colorado Springs et al. (10th Cir. Case No. 20-1079).


                                                7
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 8 of 17




   cases. But such militates in favor of finding a custom and practice rather than against

   it. Plaintiff has alleged the merit of these cases, and those allegations must be taken

   as true at this stage. Kerber, 647 F.3d at 959. Plaintiff need not (yet) establish

   evidence that the examples recited are meritorious; he has already pleaded that they

   are, and this Court must take these allegations in the light most favorable to Plaintiff.

   Valverde, 2017 U.S. Dist. LEXIS 131402, at *13 (holding that for purposes of a motion

   to dismiss, the court must “[treat] the specific examples as true” and noting that “[t]he

   outcome of any of the lawsuits is not relevant to the issue at hand” (rev’d on other

   grounds)); accord J.M. v. Cty. of Stanislaus, 2018 U.S. Dist. LEXIS 190855, at *15-18

   (E.D. Cal. Nov. 6, 2018) (“The fact that the alleged incidents do not include findings by

   a competent court that deputies used unconstitutional levels of force is not dispositive,”

   because the court must accept all allegations as true and the plaintiffs “offered enough

   detail” to show “it [was] plausible that [the defendant] had a custom or policy which

   was the moving force behind the use of excessive force against [the plaintiff].”).

          ii.    Colorado Springs’s failure to discipline the Individual Defendants
                 for killing Mr. Melvin or other CSPD officers for similar conduct
                 shows that their conduct was pursuant to the City’s customs.
          Furthermore, approval of unconstitutional conduct provides compelling

   evidence that an officer’s conduct must have been engaged in pursuant to municipal

   policy, custom, or practice. There may be no better way to determine whether an

   officer’s conduct was “pursuant” to the municipality’s customary practice—its standard

   operating procedure—than by assessing that municipality’s response to the event. The

   City’s response provides the best proof of whether the officers’ conduct conformed

   with (was “pursuant to”) City custom, policy, and practice: if the conduct had deviated

   from approved behavior, the City would have taken disciplinary or remedial action.


                                                8
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 9 of 17




          Although the failure to discipline an officer after a violation could not have

   “caused” that particular violation, it demonstrates that the conduct was pursuant to

   policy. And the conduct may well have been caused by the city’s previous failures to

   take disciplinary or remedial action against similar conduct. “[A] failure to investigate or

   reprimand might…cause a future violation by sending a message to officers that such

   behavior is tolerated.” Cordova v. Aragon, 569 F.3d 1183, 1194 (10th Cir. 2009); see

   also Ortega v. City and Cty. of Denver, 944 F. Supp. 2d 1033, 1039-40 (D. Colo. 2013)

   (holding that plaintiff met its burden of demonstrating a custom of excessive force

   where plaintiff produced evidence of “specific instances in which [the department]

   ha[d] failed to adequately investigate a citizen complaint of excessive force and the

   implicated officer was not disciplined”); Trujillo, 2017 U.S. Dist. LEXIS 57530, at *10-

   11.3 Colorado Springs’ failure to discipline officers involved in the previous allegedly

   unconstitutional conduct sent a clear message to Individual Defendants—it trained

   them—that such conduct was tolerated and even expected.

          A municipality might rebut the assumption that an officer’s conduct conformed

   with municipality practice by disciplining the officer for such conduct. On the other

   hand, a municipality might approve of and defend such conduct, like Colorado Springs




   3
     See also, e.g., Johnson v. City of Roswell, 2016 U.S. Dist. LEXIS 109994, at *55-56
   (D.N.M. Aug. 18, 2016) (Allegations that city “failed to investigate or take disciplinary
   actions against subordinate officers or provide any avenue of redress for complaining
   citizens, despite being aware of the pattern of conduct… presumed true, may create
   the plausible inference of a widespread unlawful custom… Accordingly, Plaintiffs have
   sufficiently stated a claim for the existence of an actionable municipal custom.”);
   Hunter v. City of Sacramento, 652 F.3d 1225, 1236 (9th Cir. 2011) (“[A] custom or
   practice can be supported by evidence of repeated constitutional violations which went
   uninvestigated and for which the errant municipal officers went unpunished”).



                                                9
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 10 of 17




   did as to the Individual Defendants and is still doing as to Defendant Patterson,4

   supporting the inference that the conduct conformed with and was engaged in

   pursuant to City custom and practice. See, e.g., Bordanaro v. McLeod, 871 F.2d 1151,

   1166-67 (1st Cir. 1989); Milam v. City of San Antonio, 113 F. App’x 622, 628 (5th Cir.

   2004). In such case, the jury must be permitted to find the City responsible for its

   officers’ unconstitutional conduct taken pursuant to approved practices.

          Moreover, the Individual Defendants will defend themselves in this case by

   asserting under oath that their use of force was in accordance with the training,

   policies, and customs of CSPD. Their supervisors can be expected to testify to the

   same.5 Such testimony will suffice to maintain Colorado Springs as a municipal

   defendant. See, e.g., City of Canton v. Harris, 489 U.S. 378, 389-91 (1989); Moore v.

   Miller, 2014 U.S. Dist. LEXIS 72452, at *27 (D. Colo. 2014) (“[I]f Defendant Police

   Officers testify that they acted in accordance with their training and it is found that they

   committed constitutional violations, the reasonable inference is that, had the City

   implemented a different training policy on the use of force, [plaintiff] would not have

   been subjected to the amount force used in this case.”); Ortega, 944 F. Supp. 2d at

   1039 (“[Officers] both testified that the amount of force that they used in this incident

   was in accord with how they were trained by Denver. Therefore, a reasonable juror

   could find that, had Denver implemented a different training policy on the use of force,




   4
     For unknown reasons, the City is not representing Defendant Archer. If such refusal
   to defend is based upon any finding of wrongdoing by Archer related to Mr. Melvin’s
   death, the City should say so, as it is relevant to the City’s liability.
   5
     Notably, nowhere in Defendant’s Motion is there an assertion that the Individual
   Defendants’ conduct was in any way beyond or in contravention of the official
   customs, policies, and practices of Colorado Springs.


                                               10
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 11 of 17




   Plaintiffs would not have been subjected to the amount force used in this case.”).

          iii.   Subsequent constitutional violations confirm Colorado Springs’
                 unlawful customs.
          CSPD’s killing of De’Von Bailey, after it killed Mr. Melvin, does not prove that

   Mr. Bailey’s killing somehow caused Mr. Melvin’s or alone establishes Colorado

   Springs’ customs. See [Doc. 41] at 11. Rather, Mr. Bailey’s killing, which occurred less

   than a year and a half after the killing of Mr. Melvin, provides even further evidence

   that Colorado Springs has a widespread pattern and practice of using excessive force,

   particularly against young Black men. See, e.g., Beck v. City of Pittsburgh, 89 F.3d

   966, 972 (3d Cir. 1996) (explaining that incidents that occurred after an allegedly

   unconstitutional use of force “may have evidentiary value for a jury's consideration

   whether the City and policymakers had a pattern of tacitly approving the use of

   excessive force”); Foley v. Lowell, 948 F.2d 10, 14 (1st Cir. 1991) (“[A]ctions taken

   subsequent to an event are admissible if, and to the extent that, they provide reliable

   insight into the policy in force at the time of the incident.”). This custom is plausibly

   pled by the incidents described in the previous sections, as well as the circumstances

   of Mr. Melvin’s own killing, which Plaintiff has alleged involved subjecting Mr. Melvin to

   “multiple harms” by the Individual Defendants’ use of excessive force, occurrence of

   excessive force “in the open,” and “multiple officials’” involvement “in the misconduct.”

   Arakji, 2015 U.S. Dist. LEXIS 161600, at *16-17. CSPD’s killing of Mr. Bailey, for which

   Colorado Springs disciplined no officer involved, makes clear that Colorado Springs

   maintains the same custom and still has not remedied the situation—making it much

   more likely that others (likely young Black men) will be injured or killed going forward.

          Indeed, another incident of excessive force since CSPD killed Mr. Melvin shows



                                                11
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 12 of 17




   that Colorado Springs’s customs are as entrenched as ever. In April 2019, three CSPD

   officers (along with a Teller County Sheriff’s Officer) entered a hospital room in which

   C.J. Andersen, a Marine veteran, was watching over his severely injured young

   daughter, while his pregnant fiancé rested nearby.6 After he refused the officers

   demands to seize his and his fiancé’s property without a warrant or any legal

   justification, the officers brutally attacked Mr. Andersen, slamming him to the ground

   and tasing him twice. Like Mr. Melvin, Mr. Andersen had committed no crime, nor did

   the officers have reasonable suspicion that he had or would commit any crime; yet the

   officers violently and unreasonably arrested Mr. Andersen and repeatedly tased him

   (though not nearly as many times as the Individual Defendants tased Mr. Melvin when

   they killed him). This excessive taser use against a person who had committed no

   crime killed Mr. Melvin, and appears to be customary practice for CSPD officers.

          Such pernicious and intractable customs are why claims directed at the City are

   so vital and why Plaintiff brings the claim. Liability against Colorado Springs would

   help ensure that individuals like Mr. Melvin are not brutalized and killed in the future.

          The ability to promote an individual official's “scrupulous observance” of
          the Constitution is important. Perhaps even more important to society,
          however, is the ability to hold a municipality accountable where official
          policy or custom has resulted in the deprivation of constitutional rights. A
          judgment against a municipality not only holds that entity responsible for
          its actions and inactions, but also can encourage the municipality to reform
          the patterns and practices that led to constitutional violations, [and] alert
          the municipality and its citizenry to the issue. In short, a finding against
          officers in their individual capacities does not serve all the purposes of,
          and is not the equivalent of, a judgment against the municipality.




   6
    Available at https://www.9news.com/article/news/crime/woodland-park-man-tasered-
   by-law-enforcement-files-suit/73-ae045fea-831a-4418-86ba-0150ff344fbb; see also
   Andersen v. Colorado Springs, et al., Case No. 1:20-cv-02032-KMT (D. Colo. 2020).


                                               12
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 13 of 17




   Manzanares v. Albuquerque, 628 F.3d 1237, 1242 (10th Cir. 2010) (citation omitted).7

       B. Plaintiff has plausibly pled Defendant Colorado Springs’ constitutionally
          inadequate training of its law enforcement officers.
          In addition to Defendant Colorado Springs’ unequivocal approval of the

   Individual Defendants’ violation of Plaintiff’s constitutional rights (and its approval of

   the other constitutional violations), the officers’ use of excessive force in this case

   reveals an utter failure of training. Colorado Springs’ training or lack thereof

   foreseeably led to the Individual Defendants’ unlawful attempt to arrest Mr. Melvin, and

   their use of excessive force that killed him. [Doc. 30] ¶¶ 38-66. Training on reasonable

   suspicion, probable cause, and excessive force are the core fundamentals of law

   enforcement officers who engage with the public. The Individual Defendants’ wild,

   violent, and terrifying force against Mr. Melvin, without probable cause or even

   reasonable suspicion to believe he had committed a crime, shows either a complete

   lack of training or woefully inadequate and incorrect training that is virtually certain to

   result in constitutional violations. In either event, constitutional violations would be

   “highly predictable” and “plainly obvious” consequences of Colorado Springs’ training

   or complete lack of training in this context, thus establishing deliberate indifference.

   Barney v. Pulsipher, 143 F.3d 1299, 1307 (10th Cir. 1998).

          Defendant’s motion actually reveals a formal policy of deliberate indifference in

   the argument that it could not have been required to properly train its officers, because

   it contends that CSPD and its officers did not know of the multiple previous excessive


   7
     See also, e.g., City of Riverside v. Rivera, 477 U.S. 561, 574-75 (1986); Gomez v.
   Guevara, 2019 U.S. Dist. LEXIS 155120, *13 (N.D. Ill. April 8, 2019) (noting that there
   is “a profound interest in pursuing…claims with an eye toward institutional reform,” and
   “a judgment naming the city itself and holding it responsible for its policies may have a
   greater deterrent effect than a judgment against a police officer…paid by the city.”).


                                                13
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 14 of 17




   force and false arrest constitutional violations (including three that settled for hundreds

   of thousands of dollars). See [Doc. 41] at 12. But Plaintiff alleged that Colorado

   Springs had active or constructive knowledge of the alleged pattern of unconstitutional

   tortious conduct and took no action in response, see [Doc. 30] ¶¶ 44-68; such

   allegations show deliberate indifference. See, e.g., Hinkle v. Beckham Cty., 2020 U.S.

   App. LEXIS 19309, *69-70 (10th Cir. June 22, 2020); Waller v. City & Cty. of Denver,

   932 F.3d 1277, 1284 (10th Cir. 2019). Defendant’s ignoring previous constitutional

   violations or belief that they did not warrant discipline or training, see [Doc. 41] at 12-

   13— even while settling some of the claims for substantial sums—shows deliberate

   indifference, meaning Colorado Springs did not engage in obviously necessary

   remedial training that could have averted the Individual Defendants’ killing Mr. Melvin.

          Plaintiff has adequately alleged “the specific topic of the challenged policy or

   training inadequacy.” Arakji, 2015 U.S. Dist. LEXIS 161600, at *16-17. Multiple courts

   have held that a plaintiff need only plead that the unconstitutional policy exists and that

   it caused the alleged constitutional violation,8 reasoning that the usual rule of pleading

   – that courts are to accept all allegations as true at the motion to dismiss stage –

   applies, with particular force, in the context of pleading a policy, practice, or custom



   8
     “[I]nformation concerning a town’s customs or policies, the policymakers’ motivations
   behind such policies, or the facts surrounding police department customs, are typically
   unavailable to an outsider, so that pleading facts to sufficiently advance a [municipal
   liability] claim may be impossible without some assistance through litigation tools such
   as request for admissions, interrogatories, document requests, and depositions.”
   Mitchell v. Township of Pemberton, 2010 U.S. Dist. LEXIS 60038, at *6 (D.N.J. 2010);
   see also Wilson v. City of Chicago, 2009 U.S. Dist. LEXIS 93912, at *8 (N.D.IL. 2009);
   (*“It is not reasonable to expect a plaintiff to have information about other incidents at
   the pleading stage; instead, a plaintiff should be given the opportunity to develop an
   evidentiary record to determine whether he can provide support for his claims.”);
   accord McCormick v. City of Chicago, 230 F.3d 319, 325 (7th Cir. 2000).


                                                14
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 15 of 17




   claim against a municipality. See, e.g., Zepeda, 2012 U.S. Dist. LEXIS 74386, at *14.

   Plaintiffs are often unable to access information about municipalities’ policies, training,

   and customs at the pleading stage, before an opportunity for meaningful discovery.

   See, e.g., Taylor, 2011 U.S. Dist. LEXIS 97985, at *4.9 Plaintiff adequately alleged

   unconstitutional training, customs, and policies with respect to the use of force that

   Colorado Springs has repeatedly condoned and ratified, which caused Mr. Melvin’s

   death, [Doc. 30] ¶¶ 38-66, and the claim of municipal liability should be allowed to

   proceed to discovery. See, e.g., Myers, 151 F.3d at 1316.

       C. Plaintiff’s Amended Complaint contains no Equal Protection Claims.
          Colorado Springs argues that Plaintiff’s Equal Protection Clause claims should

   be dismissed. See [Doc. 41] at 4-8. However, the Amended Complaint does not have

   an Equal Protection claim. See generally [Doc. 30]. Defendant’s arguments to dismiss

   claims that do not exist in the operative complaint are irrelevant.

                                        IV.    CONCLUSION

          WHEREFORE, Plaintiff respectfully requests that the Court deny Defendant’s

   Motion to Dismiss [Doc. 41].10

          DATED this 4th day of August 2020.




   9
     See also Gooding v. Ketcher, 838 F. Supp. 2d 1231, 1240-41 (N.D. Okla. 2012)
   (holding that pleading Monell liability “required more than ‘boilerplate allegations’ of a
   municipal policy, but did not ‘deman[d] specific facts that prove the existence of a
   policy’ when a plaintiff would not have access to such information before discovery”).
   10
      If this Court grants the motion, a dismissal at this stage should be without prejudice,
   allowing Plaintiff to amend to add the claim once discovery provides Plaintiff access,
   for the first time, to details of Defendant Colorado Springs’ policies and training as
   relate to the Individual Defendant’s killing Mr. Melvin. See, e.g., Surat v. Klamser, 2020
   U.S. Dist. LEXIS 30844, at *20-22 (D. Colo. Feb. 24, 2020).


                                               15
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 16 of 17




                                     s/ Darold W. Killmer
                                     Darold W. Killmer
                                     Liana Orshan
                                     Reid R. Allison
                                     KILLMER, LANE & NEWMAN, LLP
                                     1543 Champa Street, Suite 400
                                     Denver, Colorado 80202
                                     303-571-1000
                                     303-571-1001 – fax
                                     dkillmer@kln-law.com
                                     lorshan@kln-law.com
                                     rallison@kln-law.com

                                     A. Tyrone Glover
                                     STIMSON STANCIL LABRANCHE HUBBARD, LLC
                                     1652 N. Downing Street
                                     Denver, CO 80218
                                     (720) 689-8909
                                     glover@sslhlaw.com

                                     Counsel for Plaintiff




                                      16
Case 1:20-cv-00991-CMA-KMT Document 48 Filed 08/04/20 USDC Colorado Page 17 of 17




                             CERTIFICATE OF SERVICE

         I certify that on this 4th day of August 2020 I filed this RESPONSE TO
   COLORADO SPRINGS’ MOTION TO DISMISS AMENDED COMPLAINT [ECF #41]
   via CM/ECF, which will generate a Notice of Electronic Filing to the following:

   Anne Turner
   Assistant City Attorney
   City of Colorado Springs
   30 S. Nevada Ave., Suite 501
   Colorado Springs CO 80903
   Anne.Turner@coloradosprings.gov

                                              s/ Charlotte Bocquin Scull
                                              Paralegal




                                         17
